DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/15/2020.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11, line 8 recites “cathode of the first avalanche diode”, which should be -- cathode of a first avalanche diode -- because this term was not previously presented in the claim; Claim 11, line 10 recites “an avalanche diode”, which should be – the first avalanche diode -- because this term was previously presented in the claim and it is supported in the Specification and Figure 1, part 14.  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14, line 3 recites “the thyristor”, which should be -- a thyristor -- because this term was not previously presented in the claim or change the dependency of the claim to dependent claim 12 which presented a PNPN thyristor.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Walker et al. (US 5,821,572), hereinafter Walker.
Regarding claim 1, Walker discloses (see figures 1-8) a circuit (figure 4B, part 150) for protection against electrostatic discharges (column 4 and 5; lines 65-67 and 1-9; ESD protection), comprising, a thyristor (figure 4B, part thyristor generated by 152 and 154) and a first avalanche diode (figure 4B, part 158) that are connected in parallel with each other between first (figure 4B, part PAD node) and second nodes (figure 4B, part Vss node), wherein the thyristor (figure 4B, part thyristor generated by 152 and 154) comprises a PNP transistor (figure 4B, part 152) having an emitter (figure 4B, part 152; emitter terminal) directly electrically connected to the first node (figure 4B, part PAD node), a collector (figure 4B, part 152; collector terminal) directly electrically connected to a base of an NPN transistor (figure 4B, part 154; base terminal), and a base (figure 4B, part 152; base terminal) directly electrically connected to a collector of the NPN transistor (figure 4B, part 154; collector terminal), wherein an emitter of the NPN transistor (figure 4B, part 154; emitter terminal) is directly electrically connected to the second node (figure 4B, part Vss node), wherein a cathode of the first avalanche diode (figure 4B, part 158; cathode terminal) is coupled to the first node (figure 4B, part PAD node) and an anode of the first avalanche diode (figure 4B, part 158; anode terminal) is coupled to the second node (figure 4B, part Vss node).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 5,821,572), hereinafter Walker, in view of Mallikarjunaswamy (US 8,218,276), hereinafter Malli.
Regarding claim 4, Walker discloses everything claimed as applied above (see claim 1). Further, Walker discloses (see figures 1-8) the collector of the PNP transistor (figure 4B, part 152; collector). However, Walker does not disclose the collector of the PNP transistor is coupled to an anode of a second avalanche diode.
Malli teaches (see figures 1-5) the collector of the PNP transistor (figure 4, part 142; collector terminal) is coupled to an anode of a second avalanche diode (figure 4, part 130; anode terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the second avalanche diode features as taught by Malli, because it provides efficient trigger operation to improve voltage clamping performance (column 6; lines 46-54).
Regarding claim 5, Walker and Malli teach everything claimed as applied above (see claim 4). However, Walker does not disclose the second avalanche diode has a cathode connected to the first node.
Malli teaches (see figures 1-5) the second avalanche diode has a cathode (figure 4, part 130; cathode terminal) connected to the first node (figure 4, part 118 node).
(column 6; lines 46-54).
Regarding claim 6, Walker discloses everything claimed as applied above (see claim 1). However, Walker does not disclose a diode bridge coupled between the first and second nodes.
Malli teaches (see figures 1-5) a diode bridge (figure 4, part diode bridge generated by 115H/L and 120H/L) coupled between the first (figure 4, part 118 node) and second nodes (figure 4, part 105 node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the diode bridge features as taught by Malli, because it provides efficient power rectification process to improve the protection performance (column 3, lines 18-26). 
Regarding claim 7, Walker and Malli teach everything claimed as applied above (see claim 6). However, Walker does not disclose the diode bridge comprises at least two input nodes and two output nodes.
 Malli teaches (see figures 1-5) the diode bridge (figure 4, part diode bridge generated by 115H/L and 120H/L) comprises at least two input nodes (figure 4, parts I/O1 and I/O2)  and two output nodes (figure 4, parts 118 and 105 output nodes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the diode bridge features as taught by Malli, because it provides efficient power rectification process to improve the protection performance (column 3, lines 18-26). 

Malli teaches (see figures 1-5) the output nodes are the first and second nodes (figure 4, parts 118 and 105 output nodes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the diode bridge features as taught by Malli, because it provides efficient power rectification process to improve the protection performance (column 3, lines 18-26). 
Regarding claim 9, Walker and Malli teach everything claimed as applied above (see claim 7). However, Walker does not disclose each input node is coupled to an input/output node of an electronic circuit to be protected.
Malli teaches (see figures 1-5) each input node (figure 4, parts I/O1 and I/O2) is coupled to an input/output node of an electronic circuit to be protected (figure 4, parts node of the electronic circuit to be protected connected to I/O1 and I/O2)(column 5; lines 42-45; The TVS circuit 100 includes a pair of steering diodes, i.e., diodes 115-H and 115-L, and 120-H and 120-L respectively for each of the two input/output (I/Os) terminals 125-1 and 125-2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the diode bridge features as taught by Malli, because it provides efficient power rectification process to improve the protection performance (column 3, lines 18-26). 
Regarding claim 10, Walker and Malli teach everything claimed as applied above (see claim 9). However, Walker does not disclose each input/output node supplies an AC voltage. 
(see figures 1-5) each input/output node supplies an AC voltage (figure 2A, parts I/O1 and I/O2; for this reason use the diode bridge to rectify the AC to DC).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the diode bridge features as taught by Malli, because it provides efficient power rectification process to improve the protection performance (column 3, lines 18-26). 
Regarding claim 16, Walker discloses (see figures 1-8) a circuit (figure 4B, part 150), comprising: a PNPN thyristor (figure 4B, part PWPN thyristor generated by 152 and 154) having a first conduction terminal (figure 4B, part PWPN thyristor generated by 152 and 154; upper conductor terminal) coupled to a first node (figure 4B, part PAD node), a second conduction terminal (figure 4B, part PWPN thyristor generated by 152 and 154; lower conductor terminal) coupled to a second node (figure 4B, part Vss node), and a control terminal (figure 4B, part PWPN thyristor generated by 152 and 154; control terminal); a first avalanche diode (figure 4B, part 158) having a cathode (figure 4B, part 158; cathode terminal) coupled to the first node (figure 4B, part PAD node) and an anode (figure 4B, part 158; anode terminal)  coupled to the second node (figure 4B, part Vss node).
Walker does not disclose a second avalanche diode having a cathode coupled to the first node and an anode coupled to the control terminal of the PNPN thyristor.
Malli teaches (see figures 1-5) a second avalanche diode (figure 4, part 130) having a cathode (figure 4, part 130; cathode terminal) coupled to the first node (figure 4, part 118 node) and an anode (figure 4, part 130; anode  coupled to the control terminal of the PNPN thyristor (figure 4, part PWPN thyristor generated by 142 and 140; the control terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the protection circuit of Walker with the second avalanche diode features as taught by Malli, because it provides efficient trigger operation to improve voltage clamping performance (column 6; lines 46-54).
Regarding claim 17, Walker and Malli teach everything claimed as applied above (see claim 16). Further, Walker discloses (see figures 1-8) the first conduction terminal of the PNPN thyristor is an anode (figure 4B, part PWPN thyristor generated by 152 and 154; upper conductor terminal) and wherein the second conduction terminal of the PNPN thyristor is a cathode (figure 4B, part PWPN thyristor generated by 152 and 154; lower conductor terminal).
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marreiro et al. (US 9,337,178), hereinafter Marreiro, in view of Walker et al. (US 5,821,572), hereinafter Walker.
Regarding claim 11, Marreiro discloses (see figures 1-13) a circuit (figure 12, part 125), comprising: a diode bridge (figure 12, part diode bridge generated by 84 and 85); a clamping circuit (figure 12, part clamping circuit generated by 128 and 129) coupled in parallel with the diode bridge (figure 12, part diode bridge generated by 84 and 85) between first (figure 12, part upper node of 85) and second nodes (figure 12, part lower node of 84), the clamping circuit (figure 12, part clamping circuit generated by 128 and 129) comprising a PNP transistor (figure 12, part 129) and an NPN transistor (figure 12, part 128), wherein a cathode of the first avalanche diode (figure 12, part 134; cathode terminal) is coupled to the first node (figure 12, part upper node of 85) and an (figure 12, part 134; anode terminal) is coupled to the second node (figure 12, part lower node of 84); and an avalanche diode (figure 12, part 134) coupled in parallel with the clamping circuit (figure 12, part clamping circuit generated by 128 and 129) (column 11; lines 26-36).
Marreiro does not disclose a PNP transistor having an emitter directly electrically connected to the first node, a collector directly electrically connected to a base of an NPN transistor, and a base directly electrically connected to a collector of the NPN transistor, wherein an emitter of the NPN transistor is directly electrically connected to the second node.
Walker teaches (see figures 1-8) the clamping circuit (figure 4B, part clamping circuit generated by 152 and 154) comprising a PNP transistor (figure 4B, part 152) having an emitter (figure 4B, part 152; emitter terminal) directly electrically connected to the first node (figure 4B, part PAD node), a collector (figure 4B, part 152; collector terminal) directly electrically connected to a base of an NPN transistor (figure 4B, part 154; base terminal), and a base (figure 4B, part 152; base terminal) directly electrically connected to a collector of the NPN transistor (figure 4B, part 154; collector terminal), wherein an emitter of the NPN transistor (figure 4B, part 154; emitter terminal) is directly electrically connected to the second node (figure 4B, part Vss node), wherein a cathode of the first avalanche diode (figure 4B, part 158; cathode terminal) is coupled to the first node (figure 4B, part PAD node) and an anode of the first avalanche diode (figure 4B, part 158; anode terminal) is coupled to the second node (figure 4B, part Vss node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the clamping circuit of Marreiro with the clamping circuit features as taught by Walker, because it improves device and method for (column 1; lines 8-13).
Regarding claim 12, Marreiro and Walker teach everything claimed as applied above (see claim 11). Further, Marreiro discloses (see figures 1-13) the clamping circuit comprises a thyristor (figure 12, part clamping circuit generated by 128 and 129). However, Marreiro does not disclose a PNPN thyristor.
Walker teaches (see figures 1-8) the clamping circuit comprises a PNPN thyristor (figure 4B, part clamping circuit generated by 152 and 154).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the clamping circuit of Marreiro with the clamping circuit features as taught by Walker, because it improves device and method for manufacturing electrostatic discharge and overvoltage protection devices for integrated circuits to enhance performance (column 1; lines 8-13).
Regarding claim 14, Marreiro and Walker teach everything claimed as applied above (see claim 11). Further, Marreiro discloses (see figures 1-13) a second avalanche diode (figure 12, part 130) having a cathode (figure 12, part 130; cathode) connected to the first node (figure 12, part upper node of 85) and an anode (figure 12, part 130; anode) connected to a gate of the thyristor (figure 12, part thyristor generated by 128 and 129; gate at base of 128).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marreiro et al. (US 9,337,178), hereinafter Marreiro, in view of Walker et al. (US 5,821,572), hereinafter Walker, and further in view of Mallikarjunaswamy (US 8,218,276), hereinafter Malli.
Regarding claim 15, Marreiro and Walker teach everything claimed as applied above (see claim 11). Further, Marreiro discloses (see figures 1-13) the diode bridge (figure 12, part diode bridge generated by 84 and 85)  comprises: a first diode (figure  having a cathode (figure 12, part 85; cathode) coupled to the first node (figure 12, part upper node of 85) and an anode (figure 12, part 85; anode) coupled to a first input (figure 12, part 81 input); a second diode (figure 12, part 84) having a cathode diode (figure 12, part 84; cathode) coupled to the first input (figure 12, part 81 input) and an anode (figure 12, part 84; anode) coupled to the second node (figure 12, part lower node of 84). However, Marreiro does not expressly disclose a third diode having a cathode coupled to the first node and an anode coupled to a second input; and a fourth diode having a cathode coupled to the second input and an anode coupled to the second node.
Malli teaches (see figures 1-5) the diode bridge (figure 4, part diode bridge generated by 115H/L and 120H/L) comprises: a first diode (figure 4, part 115H) having a cathode (figure 4, part 115H; cathode) coupled to the first node (figure 4, part 118 node) and an anode (figure 4, part 115H; anode) coupled to a first input (figure 4, part I/O1); a second diode (figure 4, part 115L) having a cathode (figure 4, part 115L; cathode) coupled to the first input (figure 4, part I/O1) and an anode (figure 4, part 115L; anode) coupled to the second node (figure 4, part 105 node); a third diode (figure 4, part 120H) having a cathode (figure 4, part 120H; cathode) coupled to the first node (figure 4, part 118 node) and an anode (figure 4, part 120H; anode) coupled to a second input (figure 4, part I/O2); and a fourth diode (figure 4, part 120L) having a cathode (figure 4, part 120L; cathode) coupled to the second input (figure 4, part I/O2) and an anode (figure 4, part 120L; anode) coupled to the second node (figure 4, part 105 node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the diode bridge of Marreiro with the diode (column 3, lines 18-26). 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Applicant’s argues on page 6 of the Applicant's Response (“Marreiro does not teach "a PNP transistor having an emitter directly electrically connected to the first node, a collector directly electrically connected to the base of an NPN transistor, and a base directly electrically connected to a collector of the NPN transistor". Moreover, the emitter of the NPN transistor of the thyristor of Marreiro is connected to a resistor, and therefore is not directly electrically connected to the second node. Therefore, Marreiro also does not teach "wherein an emitter of the NPN transistor is directly electrically connected to the second node”).
The Examiner respectfully disagrees with Applicant’s arguments, because (based on the new proposed amendment) Marreiro does not disclose this features, but Walker discloses a PNP transistor (figure 4B, part 152) having an emitter (figure 4B, part 152; emitter terminal) directly electrically connected to the first node (figure 4B, part PAD node), a collector (figure 4B, part 152; collector terminal) directly electrically connected to a base of an NPN transistor (figure 4B, part 154; base terminal), and a base (figure 4B, part 152; base terminal) directly electrically connected to a collector of the NPN transistor (figure 4B, part 154; collector terminal), wherein an emitter of the NPN transistor (figure 4B, part 154; emitter terminal) is directly electrically connected to the second node (figure 4B, part Vss node).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	





	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839